Per Curiam. The question of law involved in this action was decided in Reeve v. Ladies' Building Association, 56 Ark. 335, and Taylor v. Van Buren Building Association, ib. 340. According to the opinion in those cases, there was and is no usury in the contracts sued on. The decree of the chancery court is therefore reversed, and the cause is remanded, with instructions to the court to foreclose the mortgage sued on; ascertaining the amount due thereon according to the rule stated in Roberts v. American Building & Loan Association, 62 Ark. 572.